UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary proxy statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive proxy statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 ENCORE CAPITAL GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ENCORE CAPITAL GROUP, INC. 3111 Camino Del Rio North, Suite 103, San Diego, California 92108 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 15, 2017 To Our Stockholders: We cordially invite you to attend the 2017 annual meeting of stockholders of Encore Capital Group, Inc. Our annual meeting will be held at the Park Hyatt Hotel, 153 West 57th Street, New York, NY 10019, on June15, 2017, at 8:00 a.m. Eastern time. The annual meeting is being held for the following purposes: 1. To elect nine directors, each for a term of one year; 2. To approve, in a non-binding vote, the compensation of our named executive officers; 3. To approve the Encore Capital Group, Inc. 2017 Incentive Award Plan (the “2017 Plan”), 4. To ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December31, 2017; and 5. To transact such other business that may properly come before the meeting. As resolved by our Board of Directors, stockholders of record at the close of business on April17, 2017 are entitled to notice of and to vote at the annual meeting or any postponement or adjournment thereof. We have enclosed a copy of our Annual Report on Form 10-K for the fiscal year ended December31, 2016, which includes our audited consolidated financial statements. This proxy statement and our Annual Report on Form 10-K for the fiscal year ended December31, 2016, are available at www.proxyvote.com. Your vote is important. Whether or not you plan to attend the meeting in person, please submit your vote as soon as possible using one of the voting methods described in the attached materials. Submitting your voting instructions by any of these methods will not affect your right to attend the meeting and vote in person should you so choose. By Order of the Board of Directors, Kenneth A. Vecchione Chief Executive Officer April27, 2017 San Diego, California TABLE OF CONTENTS Questions about the Meeting 1 Corporate Governance 4 Election of Directors (Proposal No.1) 11 Executive Officers 14 Compensation Discussion and Analysis – Executive Summary 15 Compensation Discussion and Analysis 19 Compensation Committee Interlocks And Insider Participation 29 Compensation Committee Report 30 Risks Related To Compensation Policies And Practices 31 2016 Summary Compensation Table 32 2016 Grants Of Plan-Based Awards 33 2016 Outstanding Equity Awards At Fiscal Year-End 34 2016 Stock Vested 36 Potential Payments Upon A Termination Or Change In Control 37 Compensation Of Directors 42 Non-Binding Vote to Approve the Compensation of the Company’sNamed Executive Officers (Proposal No.2) 44 Certain Relationships and Related Transactions 45 Security Ownership of Principal Stockholders and Management 46 Equity Compensation Plan Information 49 Section16(a) Beneficial Ownership Reporting Compliance 50 Approval of 2017 (Incentive Award Plan (Proposal No.3) 51 Ratification of Selection of Independent RegisteredPublicAccounting Firm(Proposal No.4) 60 Independent Registered Public Accounting Firm 61 Report of the Audit Committee 62 Stockholder Proposals And Nominations 63 Additional Information 63 Other Matters 64 Appendix A A-1 ENCORE CAPITAL GROUP, INC. 3, SUITE 103 SAN DIEGO, CALIFORNIA 92108 858-309-6442 PROXY STATEMENT This proxy statement relates to the 2017 annual meeting of stockholders of Encore Capital Group, Inc. (“Encore” or the “Company”), to be held at the Park Hyatt Hotel, 153 West 57th Street, New York, NY 10019, on June15, 2017 at 8:00 a.m. Eastern time, or at such other time and place to which the annual meeting may be adjourned or postponed. The enclosed proxy is solicited by our Board of Directors (our “Board”), and is first being mailed on April 27, 2017 to stockholders entitled to vote at the meeting. QUESTIONS ABOUT THE MEETING What is the purpose of the annual meeting? At our annual meeting, stockholders will act upon the matters outlined in the accompanying notice of meeting, including (1)the election of nine directors, (2) the approval, by non-binding vote, of the compensation of our named executive officers, (3) the approval of the 2017 Plan and (4)the ratification of the selection of BDO USA, LLP as our independent registered public accounting firm. Our management will report on Encore’s progress and respond to questions from stockholders. In addition, representatives of BDO USA, LLP will be given an opportunity to make a statement and to respond to questions regarding the audit of our consolidated financial statements. Who is entitled to vote? Only stockholders of record at the close of business on the record date, April17, 2017, are entitled to receive notice of the annual meeting and to vote the shares that they held on that date at the meeting, or any postponement or adjournment of the meeting. At the close of business on the record date, April17, 2017, there were 25,737,441 outstanding shares of our common stock, each of which is entitled to cast one vote. Who can attend the meeting? All stockholders as of the record date, or their duly appointed proxies, may attend the meeting. Others may attend the meeting at our discretion. If you have any questions or wish to obtain directions to attend the annual meeting and to vote in person, please call our Investor Relations representative, at 858-309-6442. What constitutes a quorum? The presence at the meeting, in person or represented by proxy, of a majority of the outstanding shares of common stock entitled to vote on the record date will constitute a quorum, which will permit us to hold the annual meeting and conduct business. Proxies received but marked as abstentions, withheld votes and broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting. Abstentions include shares present in person but not voting and shares represented by proxy but with respect to which the holder has abstained from voting. Broker non-votes occur when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power on that item and has not received instructions from the beneficial owner. 1 How do I vote by proxy before the meeting? Before the meeting, you may vote your shares in one of the following three ways if your shares are registered directly in your name with our transfer agent, American Stock Transfer& Trust Company: • By internet at www.proxyvote.com; • By telephone at 1-800-690-6903; or • By mail, if you received a printed copy of the proxy materials, by completing, signing, dating and returning the enclosed proxy card in the postage paid envelope provided. Please refer to the proxy card for further instructions on voting via the internet and by telephone. Please follow the directions on your proxy card carefully. If your shares are held in a brokerage account in the name of a bank, broker or other nominee (this is called “street name”), then you are the beneficial owner of the shares and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the annual meeting. You have the right to direct your bank or broker on how to vote the shares in your account, and your ability to vote by telephone or via the internet depends on the voting procedures used by your broker. You may receive a separate voting instruction form with this proxy statement, or you may need to contact your broker, bank or other nominee to determine whether you will be able to vote electronically using the internet or telephone. May I vote my shares in person at the meeting? Yes. You may vote your shares at the meeting if you attend in person, even if you previously submitted a proxy card or voted by internet or telephone. Whether or not you plan to attend the meeting, however, we encourage you to vote your shares by proxy before the meeting. Please note that if your shares are held in “street name” and you wish to vote at the meeting, you will not be permitted to do so unless you first obtain a legal proxy issued in your name from the broker, bank or nominee that holds your shares. What if I submit a proxy and then change my mind? You may revoke your proxy at any time before it is exercised: • By filing with the Corporate Secretary of Encore a notice of revocation at the address shown on the first page of this proxy statement; • By sending in another duly executed proxy bearing a later date; or • By attending the meeting and casting your vote in person. What are the Board’s recommendations for how I should vote my shares? If you sign and return your proxy card with voting instructions, the persons named as proxies will vote the shares represented by your proxy in accordance with your instructions. If you sign and return a proxy card but do not fill out the voting instructions on the proxy, the persons named on the proxy card will vote in accordance with the recommendations of our Board. The Board recommends that you vote your shares as follows: Proposal 1 – FOR the election of the nominated slate of directors for a term of one year. Proposal 2 – FOR, in a non-binding vote, the compensation of our named executive officers (often called the “Say-On-Pay Vote”). Proposal 3 – FOR the approval of the 2017 Plan. Proposal 4 – FOR the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December31, 2017. With respect to any other matter that properly comes before the meeting, the proxy holders will vote as recommended by the Board or, if no recommendation is given, in their own discretion. 2 What vote is required to approve each item? Election of Directors. Directors shall be elected by a plurality of the votes cast, meaning that the nine nominees who receive the most votes will be elected to our Board. With respect to the election of directors, you may vote “For All,” “For All Except” or “Withhold All” for the nominees for the Board. A properly executed proxy marked to withhold authority with respect to the election of one or more directors will have no effect on the proposal to elect the directors other than that it will be counted for purposes of determining whether there is a quorum present at the annual meeting. Notwithstanding the foregoing, we have adopted a Majority Voting Policy that is described on page 9 of this proxy statement.
